DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The step of injecting (cl 1:4) is indefinite because it is unclear whether or not it is related to the step of providing (cl 1:2-3).  If they are related, it should be clearly and positively recited as such.
	The step of forming (cl 1:5) is indefinite because it is unclear whether or not it is related to the steps of providing and injecting a first material .  If they are related, it should be clearly and positively recited as such.
	The step of replacing (cl 1:6) is indefinite because it is unclear whether or not it is related to the steps of providing; injecting a first material; and forming .  If they are related, it should be clearly and positively recited as such.
	The step of injecting a second material (cl 1:7-8) is indefinite because it is unclear whether or not it is related to the steps of providing; injecting a first material; forming; and replacing .  If they are related, it should be clearly and positively recited as such.
	The step of injecting a second layer (cl 1:9) is indefinite because it is unclear whether or not it is related to the steps of providing; injecting a first material; forming; replacing; and injecting a second material .  If they are related, it should be clearly and positively recited as such.
	The step of injecting a first material (cl 11:8-9) is indefinite because it is unclear whether or not it is related to the step of conveying (cl 11:6-7).  If they are related, it should be clearly and positively recited as such.
	The step of forming (cl 11:10) is indefinite because it is unclear whether or not it is related to the step of conveying; and injecting a first material.  If they are related, it should be clearly and positively recited as such.
	The step of conveying (cl 11:11-12) is indefinite because it is unclear whether or not it is related to the step of conveying; injecting a first material; and forming.  If they are related, it should be clearly and positively recited as such.
	The step of injecting a second material (cl 11:13-14) is indefinite because it is unclear whether or not it is related to the step of conveying; injecting a first material; forming; and injecting a second material.  If they are related, it should be clearly and positively recited as such.
	The step of forming (cl 11:15) is indefinite because it is unclear whether or not it is related to the step of conveying; injecting a first material; forming; and injecting a second material.  If they are related, it should be clearly and positively recited as such.
 	The phrase “the first carrier and the second carrier are rotatable” (cl 13:2) is indefinite because it is unclear whether or not the carriers are rotated about a center of the first carrier and a center of the second carrier, respectively.  If the carriers are rotated about the centers, the word “rotatable” should be changed to –rotated--.
	The phrase “the first carrier is rotatable in anti-clockwise direction” (cl 14:1-2) is indefinite because it is unclear whether or not the carrier is rotated in anti-clockwise direction.  If the carrier is rotated about the anti-clockwise direction, the word “rotatable” should be changed to –rotated--.
	The phrase “the second carrier is rotatable in clockwise direction” (cl 14:2) is indefinite because it is unclear whether or not the carrier is rotated in clockwise direction.  If the carrier is rotated about the clockwise direction, the word “rotatable” should be changed to –rotated--.
	The phrase “the first carrier is rotatable in clockwise direction” (cl 14:3) is indefinite because it is unclear whether or not the carrier is rotated in clockwise direction.  If the carrier is rotated about the clockwise direction, the word “rotatable” should be changed to –rotated--.
	The phrase “the second carrier is rotatable in anti-clockwise direction” (cl 14:3-4) is indefinite because it is unclear whether or not the carrier is rotated in anti-clockwise direction.  If the carrier is rotated about the anti-clockwise direction, the word “rotatable” should be changed to –rotated--.
  	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5,6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al (USPN 6036908).  Nishida et al teach the claimed process as evidenced at col 2:48-57; col 3:20-24; col 8:30-col 10:6; and col 11:44-13:21; and figs 1-4 and 9-12.
 	Regarding claim 1:   An injection molding method, comprising: 
 	providing a molding device including a first mold (Nishida et al: movable mold 2), a second mold (Nishida et al: the mold containing the first molding split cavity portion 1a) over the first mold and a first mold cavity (Nishida et al : split cavity portion 2a) defined by the first mold and the second mold: 
 	injecting a first material into the first mold cavity (Nishida et al: figs 1-4 and 9-12); 
 	forming a first layer (Nishida et al : primary molded piece A0) from the first material; 
 	replacing the second mold by a third mold (Nishida et al: the mold containing the second molding split cavity portion 1b); 
 	injecting a second material into a second mold cavity defined by the first mold and the third mold (Nishida et al: figs 1-4 and 9-12); and 
 	forming a second layer from the second material disposed over the first layer (Nishida et al: figs 3-4 and 11-12), 
 	wherein the first material is different from the second material (Nishida et al: col 2:48-57; col 3:20-24).
 	Regarding claim 5:  The injection molding method of Claim 1, wherein the replacement of the second mold includes removing the second mold, disposing the third mold over the first mold and moving the first mold towards the third mold to form the second mold cavity (Nishida et al: movable mold 2, which contains the first mold, is moved down away from the stationary mold 1, which contains the first and second split cavity portions 1a/1b; figs 1-4 and 9-12).  

 	Regarding claim 6:  The injection molding method of Claim 1, further comprising disposing a component within an opening of the third mold prior to the injection of the second material, wherein the component is attached to and disposed over the second layer (Nishida et al: component W is disposed within the primary molded piece A0; figs 1-4 and 9-12)..

 	Regarding claim 8:  The injection molding method of Claim 1, wherein the first layer includes a first portion and a second portion separated from the first portion, and the second layer is disposed over the first portion and the second portion (Nishida et al: the upstanding, opposing lateral walls, which are separated by the bottom portion, of primary molded piece A0 constitute the claimed first and second portions. Also, the primary molded piece A0 including the walls are covered by the second layer; figs 3-4 and 11-12).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3,4,7,9, and10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (USPN 6036908) as applied to claim 1 above.  The above teachings of Nishida et al are incorporated hereinafter.
 	Regarding claims 2-4, Nishida et al do teach using the claimed materials.  Since the use of a specific material is a mere obvious matter of choice dependent on the desired final product, and the claimed materials are well-known in the encapsulating art for its protection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed materials in the process of Nishida et al in order to produce articles having different forms of protections.
 	Regarding claim 7, Nishida et al do not teach disposing an adhesive.  Since it is well-known in the composite art to apply an adhesive between layers in order to ensure bonding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply an adhesive over the primary molded piece A0 of Nishida et al in order to ensure its bonding with the second layer.  
 	Regarding claims 9-10, Nishida et al do not teach the expansion of the first mold cavity to a third mold cavity.  Since it is well-known in the molding art to slightly open a mold cavity in order to release pressure or cool a molding by creating a larger volume cavity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to move the movable mold 1 of Nishida et al away from the stationary mold 2 in order to release pressure in the mold cavity or cool the primary molded piece of Nishida et al.  

Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach molding composite by using molds on a turntable: 20030086973,20060065992,20040211509,7081179,4923653,20030017224,4885121,5721039,5413743,5756013, and 7976757.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744